Title: To Thomas Jefferson from John Banister, Jr., 1 August 1785
From: Banister, John, Jr.
To: Jefferson, Thomas



[Avignon] August 1st. 1785

Upwards of a month has now elapsed since I had the pleasure to address you from Lyons during which time my residence has been chiefly at this place. The society in which I find myself here is so agreeable as to determine my stay during the winter. Through the means of the Marquis La Fayette I have become acquainted with several of the most agreeable families here and such as perfectly accord with my situation being by no means in the expensive line. Two days ago I received letters from my father. The latest dated the twenty second of May mentions that the New England States have interdicted all British ships and British goods from entering their ports hoping thereby to put them in a more liberal way of thinking with respect to the carrying trade, which from their present policy they seem inclined to engross. Wheather this will be productive of advantages to them time only can determine, and we are left only the liberty of conjecturing on the event. It appears to me however that one of the great ends of the late contest viz: an extention of commerce, will be sooner brought about by that than any other means. At present the merchandise of almost all Europe passes through the hands of British merchants before it finds its entrance into our ports, and as often as the person of its proprietor changes so often does it experience an accumulation of price, which load, heavy as it is necessarily finds a resting place on the sholders of the consumer. As soon as the commerce through the channel of Great Britain is impeeded it will necessarily find its way by some other means and we shall be supplied with the productions of the Southern as well as the northern parts of Europe from the sources from whence they spring; without incuring the expence of loading and unloading ships unnecessarily; and of paying a commission to British merchants to transact that business for us which with the same ease we might do ourselves. I have been led into these reflections by comparing the prices of the productions of this country here, and in America, and I am surprised that the infatuation prevails whereby we are supplyed with silks and various other articles of commerce from Great Britain which we might have as good and infinitely cheaper from here. Since my stay here I have made but one excurtion into the country, can consequently convey but a very imperfect idea of it. From its general appearance however I should suppose that about one half  of it might claim a right to fertility, the other with a great deal of labor is made to produce vines, olives, &c.
The consequence of this poverty of soil is that grain is dear here, bearing a price rather higher than at Paris. All the other necessaries of life abound. I find the climate much cooler than I could have expected owing to the North and north west winds which generally prevail and which some times are extreemly inconvenient. It is some time since I wrote Mr. Williamos and I fear the letter may not have been received as I was not certain with regard to the address. In giving my thanks and compliments for his great attentions to me, you will oblige me highly, also Colo. Humphrys and Mr. Short. If there is a possibility of my being in any degree serviceable to you here nothing would please me more than to receive your commands. I am sir yours most respectfuly,

Jno. Banister Junr.

